Title: To Benjamin Franklin from John Adams, 23 [i.e., 22] June 1780
From: Adams, John
To: Franklin, Benjamin


Sir
Paris June 23d. [i.e., 22] 1780
I have this Day the honour of a Letter from his Excellency the Comte De Vergennes, on the subject of the Resolutions of Congress of the Eighteenth of March, concerning the Paper-Bills; in which his Excellency informs me that the Chevalier De La Luzerne has Orders to make the strongest Representations upon the Subject.
I am not certain whether his Excellency means that such Orders were sent so long ago, as to have reached the hand of the Minister at Congress, or whether they have been lately expedited; if the latter I submit it to your Excellency, whether it wou’d not be expedient to request that those Orders may be stopped until proper Representations can be made at Court; to the end that if it can be made to appear, as I firmly believe it may, that those Orders were given upon Misinformation, they may be revoked, otherwise sent on.
Your Excellency will excuse this because it appears to me a matter of very great Importance. The Affair of our Paper is sufficiently dangerous and critical and if a Representation from his Majesty shou’d be made, Advantage will not fail to be taken of it, by the Tories, and by interested and disappointed Speculators who may spread an Alarm among many uninformed People so as to Endanger the public Peace— I have the honour to be with much Respect Your Excellency’s most obedient and most humble Servant
John Adams
His Excellency Dr. Franklin
